Citation Nr: 0633937	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD) from October 31, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which granted service connection for 
PTSD, evaluated as 10 percent disabling, effective October 
31, 2001.

In a rating decision dated July 2004, the RO increased the 
veteran's disability rating to 30 percent from its original 
10 percent evaluation, effective October 31, 2001.  

In June 2006, the veteran's representative reported that the 
veteran was withdrawing his request for a hearing.

In October 2006, the Board granted a motion to advance this 
appeal on its docket.


FINDING OF FACT

The veteran's GAF scores ranged from 60 to 70; and he has 
occasional work deficiency without documented difficulties in 
maintaining or establishing work or social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated December 2004, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claims for service connection, what medical or other evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also informed the veteran 
that he had the right to submit additional evidence and 
information not already on the record.  This notice served to 
tell him to submit relevant records in his possession.  The 
veteran demonstrated his actual knowledge of the need to 
submit relevant evidence in his possession by submitting 
additional information in July 2006 and September 2006.

The December 2004 letter also provided the veteran with 
notice as to what evidence he needed to substantiate his 
claims for an increased evaluation for his service connected 
disability prior to its readjudication.  

Here, the notice was in fact provided prior to the appealed 
rating decision, fully in accordance with Pelegrini II and 
Mayfield.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, supra.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are unnecessary.  As just discussed, he has also received 
notice about the evidence needed to establish a rating.  He 
also received notice regarding an effective date in a letter 
of June 2006.  However, the Dingess Court held that once 
service connection is established, the claim is substantiated 
and further VCAA notice is not required.  He is, therefore, 
not prejudiced by the delayed notice on that element.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Additionally, the veteran underwent VA examinations for 
evaluation of his service connected PTSD in May 2004 and 
January 2005.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2006).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).
With respect to the applicable criteria, the schedular 
criteria, effective as of November 7, 1996, incorporate the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  

Under the revised schedular criteria, a 10 percent rating 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Factual Background

In July 2002, the veteran presented to the Columbia, South 
Carolina VA Medical Center (VAMC) for an initial evaluation 
of his PTSD as he had an exacerbation of his PTSD symptoms.  
The veteran experienced flashbacks to his experiences in 
World War II as a result of the attacks of September 11, 
2001.  The veteran experienced increased irritability and had 
occasional combat nightmares.

The veteran was neatly dressed and groomed and was 
cooperative.  His affect was constricted and his mood was 
subdued.  He had no delusions or hallucinations nor did he 
have any suicidal ideations.  His insight and judgment were 
good.  A global assessment of functioning (GAF) score of 65 
was reported.  

Beginning in December 2002, the veteran presented to the 
Columbia, South Carolina VAMC about once every three months 
for treatment of his PTSD.  In December 2002, the veteran 
presented with complaints of difficulty sleeping and combat 
nightmares that occurred approximately three times a week.  
He also experienced flashbacks of World War II approximately 
1 to 2 times a month.  

The veteran was alert, attending and cooperative as he was 
neatly dressed and groomed.  His affect was full range, but 
quiet.  His thought process was linear and goal directed.  He 
had no delusions or hallucinations nor did he have any 
suicidal ideations.  His insight and judgment were good.  A 
GAF score of 65 was reported.  The diagnosis was PTSD 
exhibited by nightmares and insomnia.

In April 2003, the veteran reported more frequent flashbacks 
to World War II as a result of the war in Iraq.  He again had 
no delusions or hallucinations nor did he have any suicidal 
ideations.  His insight and judgment were good.  A GAF score 
of 60 was reported.

In July 2003, the veteran reported that he was "doing good" 
as his mood and ability to sleep had improved.  However, his 
flashbacks and intrusive recollections of World War II 
persisted.  The veteran was alert, attending and cooperative 
as he was neatly dressed and groomed.  His affect was mildly 
restricted and his mood was subdued.  His thought process was 
linear and goal directed.  He had no delusions or 
hallucinations nor did he have any suicidal ideations.  His 
insight and judgment were good.  A GAF score of 70 was 
reported.  

An examination in April 2004 noted continued improvement as 
his insight and judgment continued to be good.  A GAF score 
of 70 was reported.  

In May 2004, the veteran underwent a VA examination to 
evaluate the severity of his PTSD.  The examiner noted that 
the veteran had been receiving treatment for his PTSD which 
included a sertraline prescription.  The veteran presented 
with complaints of sleep problems and sometimes feeling as if 
his head was going to explode.  

On examination, the veteran was alert, oriented, and 
attentive and appeared his stated age.  His mood was 
dysphoric and his affect was constricted.  He was cooperative 
and pleasant with the examiner and his thought process was 
logical and coherent.  There was no evidence of delusional 
content in his thought process and he denied any current 
suicidal or homicidal ideation.  His memory was slightly 
impaired for immediate information but was generally intact 
for recent and remote events.  A GAF score of 60 was 
reported.  

The examiner concluded that the veteran was exhibiting 
definite symptoms of PTSD such as flashbacks and nightmares.  
He also had sleep problems and heightened irritability.  His 
social adaptability and interactions with others appeared to 
be definitely impaired in terms of his ability to maintain 
employment and perform job duties in a reliable, flexible and 
efficient manner.  His overall level of disability was in a 
definite range.

In October 2004, the veteran presented to the Columbia, South 
Carolina VAMC for a PTSD evaluation.  His flashbacks and 
intrusive thoughts of World War II persisted.  The veteran 
was alert, attending and cooperative as he was neatly dressed 
and groomed.  His affect was mildly restricted and his mood 
was subdued.  His thought process was linear and goal 
directed.  He had no delusions or hallucinations nor did he 
have any suicidal ideations.  His insight and judgment were 
good.  A GAF score of 70 was reported.  

In January 2005, the veteran again underwent a VA examination 
for his PTSD.  The veteran presented with complaints of 
difficulty sleeping and nightmares.  He also had trouble with 
anger control.  He was alert and oriented and his insight was 
adequate.  His affect was blunted and his response latencies 
were mildly long.  His immediate, recent and remote memories 
were all within normal limits.  He denied suicidal ideation 
and there was no evidence of disorder of thought process or 
content.

The examiner concluded that the veteran's current psychiatric 
presentation was resulting in a mild degree of impairment in 
social functioning.  There did not appear to be any 
significant impairment in occupational functioning.  His 
overall level of impairment was mild.  A GAF score of 60 was 
reported.

Examinations at the Columbia, South Carolina VAMC in May 
2005, June 2005 and July 2005 reported GAF scores of 60.

In August 2005 at the VAMC, the veteran's PTSD was noted to 
be "a bit better".  He was alert, attending and cooperative 
as he was neatly dressed and groomed.  His affect was mildly 
restricted and his mood was subdued but euthymic.  His 
thought process was linear and goal directed.  He had no 
delusions or hallucinations nor did he have any suicidal 
ideations.  His insight and judgment were good.  A GAF score 
of 65 was reported.  

Analysis

For his VA examinations and VAMC treatments from July 23, 
2002 to August 11, 2005, the examiners estimated the 
veteran's GAF scores to be between 60 and 70.  A GAF of 51-60 
signifies moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  A 
GAF of 61-70 signifies some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association: DSM IV; 38 
C.F.R. §§ 4.125, 4.130.

The GAF score of 60 in the most recent VA examination 
contemplates moderate symptoms, but the examiner found only 
mild symptoms and no impairment of occupational functioning.  
The GAF of 60 should also contemplate some of the symptoms 
listed in the criteria for a 50 percent rating, but the 
mental status examination did not, appear to reveal such 
symptoms.  While social and occupational impairment has been 
reported, such impairment is contemplated by a 30 percent 
rating.  

There have been no reports of difficulty establishing or 
maintaining social relationships.  The veteran has been 
married to the same person since 1945, and has apparently 
maintained satisfactory relationships with his children, 
grandchildren and great grand children.  He has been retired 
since 1986, and there have been no reports of difficulty 
establishing or maintaining work relationships.

The current 30 percent evaluation contemplates occasional 
decrease in work efficiency, and the record shows that since 
the effective date of the grant of service connection he has 
had only occasional decreases.  In this regard, the veteran 
has been found to have definite occupational impairment on 
one occasion, but not more than mild impairment on other 
occasions, and no impairment on the last VA examination. 

Accordingly, the weight of the evidence is against a higher 
initial rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.21 (2006).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


